



Exhibit 10.34



--------------------------------------------------------------------------------

Redacted Exhibit: This Exhibit contains certain identified information that has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed. Redacted information is identified
by [*],        


SECOND AMENDED AND RESTATED ADMINISTRATIVE SERVICES AGREEMENT
by and between
BLOOM ENERGY CORPORATION
and
DIAMOND STATE GENERATION PARTNERS, LLC
Dated as of December 23, 2019

--------------------------------------------------------------------------------







DM_US 163650811-8.107145.0012

--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
ARTICLE 1 DEFINITIONS AND USAGE
1

1.1
Definitions    1

ARTICLE 2 RESPONSIBILITIES
6

2.1
Administrator's Responsibilities    6

2.2
Existence    8

ARTICLE 3 TRANSITIONAL RESPONSIBILITIES
8

3.1
Administrator's Transitional Responsibilities. Until the Project Company
provides written notice to the Administrator of its desire to terminate an
applicable Nonreimbursable Transition Service or any other Service set forth in
this Section 3.1, in addition to the Services provided pursuant to Article 2
above, the Administrator shall perform the Nonreimbursable Transition Services
and the following Services for and on behalf of the Project Company:    8

ARTICLE 4 STANDARD OF PERFORMANCE
11

4.1
Standard of Performance    11

4.2
No Liability    12

ARTICLE 5 COMPENSATION AND PAYMENT
12

5.1
Administration Fee; Expenses.    12

5.2
Billing and Payment    13

5.3
Records    13

ARTICLE 6 DELAYS
13



2
DM_US 163650811-8.107145.0012

--------------------------------------------------------------------------------





6.1
Conditions    13

6.2
Mitigation of Delay    13

ARTICLE 7 DISPUTE RESOLUTION
14

7.1
Procedure.    14

ARTICLE 8 COMMENCEMENT AND TERMINATION
14

8.1
Term    14

8.2
[Reserved].    14

8.3
Early Termination    14

8.4
Replacement of Agreement    15

ARTICLE 9 DEFAULT
15

9.1
Event of Default    15

9.2
Bankruptcy    15

9.3
Remedies    16

ARTICLE 10 INDEMNIFICATION AND LIMITATION OF DAMAGES
16

10.1
Indemnification.    16

10.2
Exclusion of Consequential Damages    17

10.3
Aggregate Liability    17

10.4
[Reserved].    17

10.5
Insurance    17

ARTICLE 11 REPRESENTATIONS AND WARRANTIES
18



3
DM_US 163650811-8.107145.0012

--------------------------------------------------------------------------------





11.1
Representations and Warranties    18

ARTICLE 12 MISCELLANEOUS
19

12.1
Assignment.    19

12.2
Authorization    19

12.3
Governing Law; Jurisdiction and Venue    19

12.4
Independent Contractor    19

12.5
Notice    20

12.6
Usage    20

12.7
Entire Agreement    21

12.8
Amendment    21

12.9
Confidential Information    21

12.10
Third Party Beneficiaries    22

12.11
Discharge of Obligations    22

12.12
Severability    22

12.13
Binding Effect    22

12.14
Right of Offset    22

12.15
No Liens    23

12.16
No Modification or Alteration of MOMA or Project Company LLC Agreement    23











4
DM_US 163650811-8.107145.0012

--------------------------------------------------------------------------------

















SECOND AMENDED AND RESTATED ADMINISTRATIVE SERVICES AGREEMENT
THIS SECOND AMENDED AND RESTATED ADMINISTRATIVE SERVICES AGREEMENT (the
"Agreement") is made as of December 23, 2019 (the “Effective Date”), by and
among DIAMOND STATE GENERATION PARTNERS, LLC, a Delaware limited liability
company (the "Project Company"), and BLOOM ENERGY CORPORATION, a Delaware
corporation (the "Administrator"). The Project Company and the Administrator are
each referred to herein individually as a "Party" and collectively as the
"Parties".
PRELIMINARY STATEMENTS
The Project Company, the Administrator and Holdings entered into that certain
Administrative Services Agreement, dated as of April 13, 2012, as amended and
restated as of June 14, 2019 (“the First A&R ASA”).
The Project Company desires to delegate day-to-day management of the Project
Company to the Administrator and the Project Company and the Administrator now
wish to amend and restate the First A&R ASA in accordance with the terms and
conditions of this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein,
the Parties, intending to be legally bound, agree to amend and restate in its
entirety the First A&R ASA as follows:


5
DM_US 163650811-8.107145.0012

--------------------------------------------------------------------------------






ARTICLE 1

DEFINITIONS AND USAGE

1.1    Definitions. Unless the context requires otherwise or this Agreement
expressly provides otherwise, capitalized terms used in this Agreement have the
following meanings and capitalized terms not defined in this Agreement have the
meanings given to such terms in Annex I to the Project Company LLC
Agreement:"Accounting Firm" means any of Deloitte Touche Tohmatsu, Ernst &
Young, KPMG International, PricewaterhouseCoopers or any nationally-recognized
Affiliate thereof, chosen by the Partnership Representative or otherwise
approved by Class Majority Vote.
"Administrator" is defined in the Preamble.
"Administration Fee" is defined in Section 5.1(a).
"Agreement" is defined in the Preamble.
"Bloom System" or "Bloom Systems" is defined in the Phase 2 CapEx Agreement.
"BOF" is defined in the Phase 2 CapEx Agreement.
"Confidential Information" is defined in Section 12.9.
"Documentation" means all written invoices, receipts, billing statements,
payment notices, wire receipt and payment notifications, bank statements and
other similar written evidence of (i) amounts payable by the Project Company to
any Person and (ii) amounts received or receivable by the Project Company from
any Person, in each case in connection with the Project Company or the Project.
"DPL" means Delmarva Power & Light Company, an investor owned utility company
regulated by the DPSC.
"DPL Agreements" means the service applications between the Project Company and
DPL with respect to the REPS Act and the Tariffs, whereby DPL shall (a) serve as
the agent for collection of amounts due from the Project Company (if any) and
for disbursement of amounts due to the Project Company under the QFCP-RC Tariff
and (b) sell to the Project Company natural gas under the Gas Tariff.
"DPSC" means the Delaware Public Service Commission.
"ECCA" means the Equity Capital Contribution Agreement with respect to the
Project Company, dated as of the Effective Date, by and among Assured Guaranty
Municipal Corp., SP Diamond State Class B Holdings, LLC, Diamond State
Generation Holdings, LLC, the Project Company and Administrator.
“Effective Date” is defined in the Recitals.
"Emergency Expenditure" means an expense with respect to the Project Company or
the Project which is incurred, in the reasonable judgment of the Administrator,
to avoid or to mitigate


6
DM_US 163650811-8.107145.0012

--------------------------------------------------------------------------------





a risk of physical injury to any Person or property, or a violation of law and
with respect to which there is not a reasonable opportunity to convene a meeting
of the Members in order to obtain prior approval of the expense.
"Event of Default" is defined in Section 9.1.
"Existing BOF" is defined in the Phase 2 CapEx Agreement.
"Facility" means the Bloom Systems and the BOF at a Site.
"First A&R ASA" is defined in the Preliminary Statements.
"Gas Tariff" means DPL's Service Classification "LVG-QFCP-RC" filed for gas
service applicable to REPS Qualified Fuel Cell Provider Projects and approved by
DPSC in Order no. 8062 dated October 18, 2011, as adopted and supplemented by
DPSC's Findings, Opinion and Order No. 8079, dated December 1, 2011.
"Interconnection Agreement" is defined in the MOMA.
"kW" means kilowatt.
"Losses" is defined in Section 10.1(a).
“Managing Member” is defined in the Project Company LLC Agreement.
"MOMA" means the Second Amended and Restated Master Operations and Maintenance
Agreement, dated as of the Effective Date, between the Project Company and the
Administrator, as such agreement may be amended, supplemented, or replaced from
time to time.
"New BOF" is defined in the Phase 2 CapEx Agreement.
"Nonreimbursable Services" shall consist of the following services to be
provided with respect to the Project Company and the Facilities:
(a)
supervision and monitoring of the Service Providers and Seller,

(a)
upon request of the Managing Member, the provision of guidance and advice on
interpreting the Base Case Model for purposes of budgeting,

(b)
overall coordination of the day-to-day operation of the Project and the Project
Company (including the overall coordination of the performance of the Services),

(c)
reporting to and communication with the Managing Member regarding matters
subject to the supervision of the Administrator under this Agreement,

(d)
preparation and submittal of (i) Documentation necessary to perform the
obligations hereunder and (ii) Documentation, and, in the case of an Emergency
Expenditure, oral notification, necessary in order to remit funds of the Project
Company for payment of the Project Company's expenses,

(e)
preparation and submittal of capital contribution draw requests for the Project
Company, as contemplated by the Project Company LLC Agreement, interacting



7
DM_US 163650811-8.107145.0012

--------------------------------------------------------------------------------





and communicating with, and submitting reports to, DPL on behalf of the Project
Company in connection with or as required under the DPL Agreements, the PJM
Agreements, the Interconnection Agreement, and the Tariffs, including without
limitation monthly "Actual Heat Rate" (as defined in the QFCP-RC Tariff)
performance, all data necessary for DPL to submit to the DPSC the monthly
QFCP-RC Tariff pursuant to QFCP-RC Tariff Section F. and the invoice required
under QFCP-RC Tariff Section H.2.,
(f)
causing the insurance and related obligations required under Section 8.4 of the
Project Company LLC Agreement to be obtained and maintained, solely with respect
to the Bloom Systems and the Existing BOF,

(g)
using commercially reasonable efforts to cause the Project Company to discharge
its obligation to comply with the QFCP-RC Tariff and performing other ancillary
services required for compliance with the PJM Market Rules, the DPL Agreements,
and the PJM Agreements, and

(h)
interacting and communicating, on behalf of the Project Company, with DPL and
with PJM under the PJM Agreements.

"Nonreimbursable Transition Services" shall consist of the following services to
be provided with respect to the Project Company and the Facilities:
(a)
bookkeeping and record keeping,

(b)
preparation and submittal of Documentation, and, in the case of an Emergency
Expenditure, oral notification, necessary in order to remit funds of the Project
Company for payment of the Project Company's expenses,

(c)
depositing funds into the accounts maintained on behalf of the Project Company
pursuant to Section 3.1(k) hereof,

(d)
payment of the Project Company's expenses,

(e)
the making of distributions in accordance with the provisions hereof and the
Project Company LLC Agreement,

(f)
preparation and submittal of capital contribution draw requests, as contemplated
by the Project Company LLC Agreement,

(g)
preparation and submittal of purchase orders and other work on behalf of the
Project Company in connection with ordering Bloom Systems under the under the
Phase 1 CapEx Agreement and Phase 2 CapEx Agreement,

(h)
receiving and accepting, on behalf of the Project Company, title to and all
incidents of ownership of those Bloom Systems,

(i)
preparation and delivery to the Project Company of (i) subject to receipt of all
required information from the Project Company’s members, draft tax returns and
any revisions received from the Project Company, provided that the Project



8
DM_US 163650811-8.107145.0012

--------------------------------------------------------------------------------





Company will file all tax returns, (ii) a trial balance on a monthly basis,
(iii) all invoices and bank account statements applicable to the Project
Company, posted by the Administrator on a sharepoint site made available by the
Project Company, (iv) a spreadsheet by the twentieth (20th) day after every
Accounting Period, by the twentieth (20th) day after the end of every calendar
quarter, and by the twentieth (20th) day after every calendar year, all in a
format reasonably acceptable to the Project Company showing the information
needed to facilitate Managing Member’s accurate creation of GAAP financial
statements, which include a balance sheet and an income statement for the
Project Company, for the previous month,
(j)
prepare and provide to the Project Company by the twentieth (20th) day after
every month the Revenue and Expense Statement as set forth under the Project
Company LLC Agreement, and

(k)
causing the insurance and related obligations required under Section 8.4 of the
Project Company LLC Agreement to be obtained and maintained, solely with respect
to the New BOF.

"Operator" means Bloom Energy Corporation, in its capacity as operator under the
MOMA, and its permitted successors and assigns.
"Party" or "Parties" is defined in the Preamble.
"Permits" is defined in the Phase 2 CapEx Agreement.
"Phase 1 CapEx Agreement" means that certain Fuel Cell System Supply and
Installation Agreement dated as of June 14, 2019 by and between Seller and the
Project Company.
"Phase 1 New Systems" is defined in the MOMA.
"Phase 2 CapEx Agreement" means that certain Fuel Cell System Supply and
Installation Agreement, dated as of the Effective Date, by and between Seller
and the Project Company.
"Phase 2 New Systems" is defined in the MOMA.
"PJM" means PJM Interconnection, LLC, a regional transmission organization.
"PJM Agreements" is defined in the QFCP-RC Tariff.
“Project” means as to any time of determination (a) all Phase 1 New Systems
purchased and owned by Project Company pursuant to the Phase 1 CapEx Agreement,
(b) all Phase 2 New Systems purchased and owned by Project Company pursuant to
the Phase 2 CapEx Agreement, and (c) all BOF owned by Project Company at such
time.
"Project Company" is defined in the Preamble.
"Project Company LLC Agreement" means the Fourth Amended and Restated Limited
Liability Company Agreement of the Project Company, dated as of the Effective
Date, as such agreement may be amended, supplemented, or replaced from time to
time.


9
DM_US 163650811-8.107145.0012

--------------------------------------------------------------------------------





"QFCP-RC Tariff" means DPL's Service Classification "QFCP-RC" for REPS Qualified
Fuel Cell Provider Projects as approved by DPSC in Order no. 8062 dated October
18, 2011, as adopted and supplemented by DPSC's Findings, Opinion and Order No.
8079, dated December 1, 2011.
"REPS Act" means the Renewable Energy Portfolio Standards Act, as amended by
S.B. 124, enacted July 10, 2011 (Title 26, Chap. 1, section 351 et seq. of the
Code of the State of Delaware).
"Seller" means Bloom Energy Corporation, in its capacity as seller under the
Phase 1 CapEx Agreement and the Phase 2 CapEx Agreement.
"Service Provider" means each third party hired by the Project Company to
perform fiscal, administrative or other services for the Project Company,
including the Operator.
"Services" means the responsibilities of the Administrator under Article 2 and
Article 3.
"Site" is defined in the Phase 2 CapEx Agreement.
"Tariffs" means the QFCP-RC Tariff and the Gas Tariff, and any replacement
tariff for either such tariff that may be entered into from time to time.
"Term" is defined in Section 8.1.
"Transition Period" shall mean the period beginning on the Effective Date until
the Transition Period Termination Date.
"Transition Period Termination Date" shall mean with respect to the relevant
Nonreimbursable Transition Service or other Service set forth in Section 3.1,
the date upon which the Project Company provides written notice to the
Administrator of its desire to terminate such Service.

ARTICLE 2    

RESPONSIBILITIES

2.1    Administrator's Responsibilities. During the Term, the Administrator
shall perform the Nonreimbursable Services and the following Services for and on
behalf of the Project Company:Supervise and monitor, in accordance with the
Prudent Operator Standard, the Service Providers with respect to their
performance of services for the Project Company, including maintenance,
diagnostic, warranty and remedial obligations thereof (including performance by
the Operator of its obligations under the MOMA);
(a)
(i) Supervise and monitor (and with respect to such activities that are not
required to be performed by the Operator under the MOMA, causing to be
performed) day-to-day operations, maintenance and repair activities with respect
to the Facilities, including planned and unplanned maintenance and repairs to
the Facilities, (ii) coordinate all such activities (including, without
limitation, outages, unavailability, etc.) with those of the Operator, the
Seller, DPL, PJM, the Delaware Department of



10
DM_US 163650811-8.107145.0012

--------------------------------------------------------------------------------





Natural Resources and Environmental Control and the Environmental Protection
Agency as applicable and reasonably taking into account in such coordination, to
the extent provided, such advice or recommendations provided by the Managing
Member or any of its members, and (iii) only with the Project Company’s express
written consent, represent the Project Company in local community relations
(including assisting in the coordination of public statements regarding the
Project Company); provided, however, that the Administrator shall not be
permitted to hire any employees on behalf of the Project Company;
(b)
At the principal office of the Administrator, maintain and permit access thereof
to the Project Company and any Member during normal business hours to all
records related to the production and sale of Energy, Capacity and other
Products (as such terms are defined in the QFCP-RC Tariff) from the Project;

(c)
Perform on behalf of the Project Company all reporting and other routine
management responsibilities reasonably believed by the Administrator to be
required under the QFCP-RC Tariff, the PJM Market Rules, the DPL Agreements, the
PJM Agreements, the Material Contracts and other agreements to which the Project
Company is a party, including the Material Contracts and other agreements listed
on Schedule 2.1(d) (which schedule shall be updated by Administrator when
necessary), including, but only with the Project Company’s express written
consent, representing the Project Company in ordinary course business matters
with third parties arising thereunder;

(d)
Advise the Project Company to engage Service Providers as reasonably believed by
the Administrator to be necessary or desirable, or as instructed by the Managing
Member of the Project Company, to represent or perform services for the Project
Company which are not being performed by the Operator under the MOMA;

(e)
Represent the Project Company in matters with governmental authorities relating
to all Permits required to be obtained under the MOMA, and with the Project
Company’s express written consent (but only for non-routine matters), prepare
and submit, or cause to be prepared and submitted, all filings and notices of
any nature which are required to be made by the Project Company under the terms
of any Permits held by the Project Company or any laws, regulations or
ordinances applicable to the Project Company or the Facilities or as required
under the Project Company LLC Agreement;

(f)
Perform under this Agreement in accordance and consistent with all Legal
Requirements, Permits, and Governmental Approvals (all as defined in the MOMA);

(g)
(i) Give prompt written notice to each Member of the Project Company of any
litigation, disputes with governmental authorities, or force majeure events
under the Material Contracts and losses suffered by the Project and notice of
cancellation, termination or other material change in the insurance provided
pursuant to the MOMA, in each case, promptly after learning of the same, (ii)
furnish to each



11
DM_US 163650811-8.107145.0012

--------------------------------------------------------------------------------





Member of the Project Company, as applicable, or direct a Service Provider to so
furnish, copies of all documents furnished to the Project Company or the
Administrator by any governmental authority or furnished to any governmental
authority by the Project Company, and (iii) provide documents relating to
Material Contracts or the Administrator's responsibilities hereunder reasonably
requested by any Member;
(h)
Notify each Member of the Project Company promptly upon, but in any event within
five (5) Business Days of, obtaining actual knowledge of any (i) notice of
default delivered by a party to a Material Contract to the Project Company or
the Administrator or (ii) default by a party to a Material Contract (other than
the Project Company, the Administrator or any Affiliate thereof) under such
Material Contract, in the case of either (i) or (ii), which default could
reasonably be expected to cause material harm to the Project Company;

(i)
Upon the reasonable request of the Managing Member, (i) except as to
Administrator’s trade secrets or information that Administrator reasonably deems
as highly confidential to Administrator, disclose any information for any matter
regarding the Services provided by the Administrator to the Project Company
during the Transition Period and (ii) take any commercially reasonable actions
in support of the Managing Member for such matter; and

(j)
Perform such other administrative tasks related to and consistent with the scope
of the Services described herein and in the Project Company LLC Agreement, as
the Managing Member of the Project Company may reasonably request from time to
time; provided, however that in the event that the performance of such tasks
that are not explicitly set forth in this Agreement increases the costs borne by
the Administrator more than five percent (5%) of the aggregate Administrative
Fee for a calendar year, the Administrator shall have the right to require the
Project Company to engage in a renegotiation of the fees and expenses paid to
the Administrator hereunder for such calendar year; provided further, however,
that the Administrator shall continue to perform such other administrative tasks
while such negotiation is ongoing.


2.2    Existence. The Administrator shall maintain in full effect its existence,
rights and franchises as a corporation under the laws of the State of Delaware
and obtaining and preserving its qualification to do business in each
jurisdiction in which such qualification is or will be necessary to protect the
validity and enforceability of this Agreement.

ARTICLE 3    

TRANSITIONAL RESPONSIBILITIES

3.1    Administrator's Transitional Responsibilities. Until the Project Company
provides written notice to the Administrator of its desire to terminate an
applicable Nonreimbursable Transition Service or any other Service set forth in
this Section 3.1, in addition to the Services


12
DM_US 163650811-8.107145.0012

--------------------------------------------------------------------------------





provided pursuant to Article 2 above, the Administrator shall perform the
Nonreimbursable Transition Services and the following Services for and on behalf
of the Project Company:
(a)
Supervise and monitor, in accordance with the Prudent Operator Standard, the
Service Providers with respect to their performance of services for the Project
Company in relation to the Phase 1 New Systems and the Phase 2 New Systems,
including maintenance, diagnostic, warranty and remedial obligations thereof
(including performance by the Operator of its obligations under the MOMA);

(b)
Supervise and monitor, in accordance with the Prudent Operator Standard, the
Seller with respect to its sale and installation of the Phase 1 New Systems and
Phase 2 New Systems under the Phase 1 CapEx Agreement and Phase 2 CapEx
Agreement, as applicable, including warranty and remedial obligations thereof;

(c)
Where necessary or desirable, taking of such actions as are necessary to enforce
each Service Provider's or Seller's compliance with its obligations to the
Project Company and subject to any approval requirements as provided in the
Project Company LLC Agreement, hiring, firing and/or replacing any Service
Provider;

(d)
Prepare and promptly pay, or cause to be paid, on behalf of the Project Company,
all expenses incurred by the Project Company or that are due and payable under
Material Contracts to which the Project Company is a party and all other
contracts to which the Project Company is party, and promptly notify the Project
Company of the same;

(e)
Handle all interactions with purchasers with regards to the sale of Energy,
Capacity and other Products by the Project Company in accordance with the
QFCP-RC Tariff (and as such terms are defined in the QFCP-RC Tariff); provided
that nothing herein shall imply any duty of the Administrator under any
circumstances to expend its own funds in payment of the expenses of the Project
Company;

(f)
Prepare and promptly pay, on behalf of the Project Company, any amounts required
to be paid by the Project Company under the Material Contracts to which the
Project Company is a party and notify the Project Company of the same; provided
that nothing herein shall imply any duty of the Administrator under any
circumstances to expend its own funds in payment of the expenses of the Project
Company;

(g)
In accordance with and subject to the provisions of the Project Company LLC
Agreement, maintain complete and accurate financial books and records of the
operations of the Project Company on an accrual basis in accordance with prudent
business practices and GAAP and make such books and records available for
inspection and copying during normal business hours on its premises, upon
reasonable prior notice, by any Member of the Project Company, any designee of a
lender to a Member of the Project Company, or any other Person authorized by the
Managing Member of the Project Company to inspect or copy such books and
records, subject to appropriate confidentiality safeguards;



13
DM_US 163650811-8.107145.0012

--------------------------------------------------------------------------------





(h)
In accordance with and subject to the provisions of the Project Company LLC
Agreement, maintain at the Project Company's principal office and permit access
thereof to the Project Company and any Member during normal business hours (i)
true and full information regarding the status of the financial condition of the
Project Company, including any financial statements that are available, until
the statute of limitations expires on any IRS audit of the Project Company for
the tax year to which such information and financial statements relate; (ii)
minutes of the proceedings of the Members; (iii) promptly after becoming
available, copies of the federal, state, and local income tax returns of the
Project Company for each year (including information to support any grant
application claim); (iv) a current list of the name and last known business,
residence or mailing address of each Member of the Project Company and the
Administrator; (v) a copy of the Project Company LLC Agreement, the Project
Company's Certificate of Formation, and all amendments thereto, together with
executed copies of any written powers of attorney pursuant to which the Project
Company LLC Agreement, the Project Company's Certificate of Formation, and all
amendments thereto have been executed and copies of written consents of Members;
(vi) true and full information regarding the amount of cash and a description
and statement of the agreed value of any other property and services contributed
by each Member, and the date upon which each became a Member; (vii) copies of
records that would enable a Member to determine the Member's relative shares of
the Project Company’s distributions and the Member's relative voting rights; and
(viii) records and documents needed for the completion of annual Project
performance reports (including information regarding annual energy production)
and recapture certification;

(i)
Perform on behalf of the Project Company all routine administrative services
reasonably required in connection with maintaining the Project Company's
existence and operations, such as the filing of limited liability company
reports;

(j)
(x) Provide such readily available information to the Members as they may
reasonably request from time to time and (y) subject to site rules established
by the Project Company, provide access as reasonably requested for the Members
and their personnel and accompanied guests to the Facilities;

(k)
Maintain, in the name and for the exclusive benefit of the Project Company,
accounts at one or more banks or other financial institutions for the deposit of
all funds received by the Project Company during the Transition Period, and
invest such funds in accordance with the investment provisions of the Project
Company LLC Agreement; provided, that nothing herein shall imply any guarantee
or undertaking by the Administrator with respect to the collection of amounts
due to the Project Company or any return on such investments;

(l)
Promptly inform the Members of any proposed action or decision that arises which
constitutes a Major Decision under the Project Company LLC Agreement and not
take or permit any such action or decision without the prior required consent of
the



14
DM_US 163650811-8.107145.0012

--------------------------------------------------------------------------------





Members by Class Majority Vote in accordance with the Project Company LLC
Agreement;
(m)
In accordance with and subject to the provisions of the Project Company LLC
Agreement, if so instructed by the Managing Member, (i) direct the defense of
any claims made by the IRS to the extent that such claims relate to the
adjustment of the Project Company items, (ii) promptly deliver to each Member a
copy of all notices, communications, reports and writings received from the IRS
relating to or potentially resulting in an adjustment of the Project Company
items, (iii) promptly advise each Member of the substance of any conversations
with the IRS in connection therewith and keep the Members advised of all
developments with respect to any proposed adjustments that come to its
attention; (iv) provide each Member with a draft copy of any correspondence or
filing to be submitted by the Project Company in connection with any
administrative or judicial proceedings relating to the determination of the
Project Company items reasonably in advance of such submission; (v) incorporate
all reasonable changes or comments to such correspondence or filing requested by
any Member; (vi) provide each Member with a final copy of correspondence or
filing; and (vii) provide each Member with notice reasonably in advance of any
meetings or conferences with respect to any administrative or judicial
proceedings relating to the determination of the Project Company items
(including any meetings or conferences with counsel or advisors to the Project
Company with respect to such proceedings);

(n)
Prepare (or cause to be prepared) financial statements required to be prepared
pursuant to the Project Company LLC Agreement, as applicable, within the time
periods specified therein;

(o)
Make distributions out of Company Distributable Cash as provided under the
relevant provisions of the Project Company LLC Agreement;

(p)
At the Project Company’s sole expense, cause the Project Company to obtain and
maintain insurance meeting the requirements of all coverage to be maintained on
behalf of the Project Company, the Project and the Material Contracts and as
otherwise authorized or directed by the Managing Member;

(q)
Notify the Members promptly of the receipt of any communication as to any
deficiencies in the Project Company’s accounting practices from the Accounting
Firm, or of the resignation of an Accounting Firm;

(r)
Maintain a register of membership interests of the Project Company and record
therein any (i) transfers of membership interests made in accordance with the
terms of the Project Company LLC Agreement and (ii) security interests of a
secured party pursuant to any security interest permitted under the Project
Company LLC Agreement;



15
DM_US 163650811-8.107145.0012

--------------------------------------------------------------------------------





(s)
Prepare equity contribution notices (and accompanying documentation) in
accordance with the ECCA, and deliver them to the Managing Member and each
Member of the Project Company; and

(t)
Prepare and submit draft purchase orders for the Project Company’s approval and
perform other work on behalf of the Project Company in connection with preparing
to order Bloom Systems under the Phase 2 CapEx Agreement.


ARTICLE 4    

STANDARD OF PERFORMANCE

4.1     Standard of Performance. The Administrator shall perform the
Nonreimbursable Services, the Nonreimbursable Transition Services and the
Services in accordance with applicable law and the Prudent Operator Standard;
provided that the Administrator shall be deemed to have satisfied its duties in
respect of any specific matter or circumstance requiring interpretation,
application, or enforcement of Material Contracts, by relying conclusively on
the advice of qualified legal counsel and/or qualified industry consultants
engaged to advise the Project Company with respect to such matter or
circumstance; and provided, further, that it shall not be a breach of the
Prudent Operator Standard and the Administrator shall not be responsible
hereunder for the gross negligence or willful misconduct of, or breach of
contract by, any Service Provider engaged by the Administrator pursuant to a
contract that requires such Service Provider to perform its duties in accordance
with the Prudent Operator Standard and if such Person is sufficiently qualified
to perform such duties and the Administrator is diligent in its oversight of
such Persons; provided that (i) the immediately foregoing proviso shall not be
applicable to any agreement with the Administrator or an Affiliate of the
Administrator (and if such an agreement shall be with the Administrator or an
Affiliate of the Administrator, then the Administrator shall continue to be
bound by the Prudent Operator Standard), (ii) the Administrator shall be
obligated to administer the agreements to which the Project Company is a party
in accordance with their respective terms, and (iii) the Administrator shall be
obligated to enforce the Material Contracts in accordance with their respective
terms upon the gross negligence, willful misconduct or breach of contract of the
counterparty to any such Material Contract following consultation with the
Project Company. It is understood and agreed by the Project Company and the
Administrator that the Administrator is not guaranteeing or undertaking, in its
capacity as Administrator, to procure any financial or other outcome with
respect to the Project, or providing any guarantees relating to the performance
of the Project.

4.2     No Liability. The Administrator shall have no liability under this
Agreement for (a) failure to take actions which it is not obligated to take
pursuant to this Agreement and as to which it has requested the consent of the
Managing Member (and/or the applicable Members where consent of any Members
other than or in addition to the Managing Member is required under the Project
Company LLC Agreement) for the Administrator to perform such actions if such
consent is not timely given, (b) actions taken at the direction of the Managing
Member in accordance with the terms of the Project Company LLC Agreement (and/or
the applicable Members where consent of any Members other than or in addition to
the Managing Member is required under the Project Company LLC Agreement), or (c)
failure to take actions requiring the expenditure of Project


16
DM_US 163650811-8.107145.0012

--------------------------------------------------------------------------------





Company funds if such funds are not available (for reasons other than a failure
of the Administrator to provide, or cause a third party to provide, the
Nonreimbursable Services, Nonreimbursable Transition Services or Services, as
applicable, in accordance with this Agreement).

ARTICLE 5    

COMPENSATION AND PAYMENT

5.1    Administration Fee; Expenses.
(a)
The annual administration fee owed by the Project Company to the Administrator
for the Services shall be an amount equal to $[*]/kW per year based on the
aggregate System Capacity of the Project, as increased not more than once per
year based on the increase in the U.S. Consumer Price Index since the Effective
Date or most recent inflation adjustment (the "Administration Fee"), due in
monthly installments based on the System Capacity of the Project as of the first
day of the applicable month (pro-rated, if applicable, for the first month after
the execution of this Agreement). The Parties acknowledge that the
Administration Fee is a fair price, negotiated at arms-length, for the Services.

(b)
If the Administrator engages any third party to perform any Nonreimbursable
Services or Nonreimbursable Transition Services, it shall be responsible for
paying any fees and expenses of such third party and shall not be able to seek
reimbursement therefor.


5.2    Billing and Payment. (i) Within fifteen (15) days following the
Administrator's submission of an invoice to the Managing Member reflecting any
expenses due and payable by the Project Company (and including invoices and
other material identifying and substantiating, in reasonable detail, the nature
of such expenses and the basis for reimbursement thereof), and (ii) the monthly
portion of the Administration Fee due and payable by the Project Company (and
including invoices and other material identifying and substantiating, in
reasonable detail, the nature of such costs and the basis for reimbursement):
(a)
The Managing Member shall approve such payment to the Administrator of the (i)
expenses and (ii) the portion of the Administration Fee specified in such
invoice, less any portion of such expenses and Administration Fee that is
disputed in good faith by a Member; and

(b)
The Parties shall attempt to resolve any such disputed portion in accordance
with Article 7 hereof and any amount owed hereunder which remains unpaid more
than ten days after the date such amount is due and payable under this Agreement
shall accrue interest at the lesser of a monthly rate of one and five-tenths
percent (1.5%) or the highest rate permissible by law, with such interest
beginning to accrue from the first (1st) day after such amount became due and
payable.


5.3    Records. The Administrator shall retain copies of invoices submitted by
it under Section 5.2, and of any third party invoices or similar documentation
contained or reflected therein,


17
DM_US 163650811-8.107145.0012

--------------------------------------------------------------------------------





for a minimum period of three (3) years or such longer period as required by
applicable law. Records maintained by the Administrator pursuant to this Section
5.3 shall be the property of the Project Company and shall not be destroyed,
unless the Project Company shall have consented to such destruction in writing
or declined in writing to accept possession of the records after the
Administrator has advised the Project Company, as applicable, that the records
will be destroyed.

ARTICLE 6    

DELAYS

6.1    Conditions. If the Administrator becomes aware of any event or
circumstance that could prevent its performance of any of its obligations
hereunder, the Administrator shall give prompt notice thereof to the Managing
Member.

6.2    Mitigation of Delay. The Administrator shall attempt in good faith to
minimize any such delay in performance of its obligations hereunder, provided,
however, that the Administrator shall not be obligated to undertake or perform
any actions which are prohibited by contract or any applicable law or that would
expose the Administrator to any material risk of liability or to any expense for
which the Administrator is entitled to reimbursement or indemnification
hereunder and which is not reasonably expected to be promptly reimbursed or
indemnified hereunder.

ARTICLE 7    

DISPUTE RESOLUTION

7.1    Procedure.
(a)
The Parties shall attempt, in good faith, to resolve or cure all disputes,
controversies or claims relating to this Agreement by mutual agreement in
accordance with this Article 7 before initiating any legal action or attempting
to enforce any rights or remedies hereunder (including termination), at law or
in equity (regardless of whether this Article 7 is referenced in the provision
of this Agreement which is the basis for any such dispute).

(b)
If a Party believes that a dispute, controversy or claim under this Agreement
has arisen, such Party shall within ten (10) days after such dispute,
controversy or claim arises, give notice thereof to the other affected Party and
the Managing Member, with respect to disputes involving the Project Company,
which notice shall describe in reasonable detail the basis and specifics of the
dispute, controversy or claim. A meeting or conference call shall be held
promptly, and in no case later than five (5) days following delivery of such
notice, attended by representatives of the Parties with decision- making
authority regarding the dispute, controversy or claim to attempt in good faith
to negotiate a resolution.

(c)
If, within twenty-one (21) days following the meeting required pursuant to
Section 7.1(b), the Parties are unable to resolve the dispute, any Party may
pursue whatever rights it has available under this Agreement, at law or in
equity.



18
DM_US 163650811-8.107145.0012

--------------------------------------------------------------------------------






ARTICLE 8    

COMMENCEMENT AND TERMINATION

8.1    Term. Except as otherwise provided in this Agreement, this Agreement
shall commence on the date hereof and remain in full force and effect until the
date that the Warranty Period under the MOMA for all Systems expires or is
terminated (the "Term"); provided, however that the Parties may agree to extend
the Term to such later date as the Parties may mutually agree to in writing. In
connection with the expiration of the Term or any termination pursuant to
Section 8.3, the Administrator shall cooperate with all reasonable requests of
the Project Company in connection with the transition of Services performed by
Administrator (including the transferring of the records in Administrator's
possession) to the entity selected by the Project Company to undertake the
Services.

8.2    [Reserved].

8.3    Early Termination. This Agreement may not be terminated prior to the end
of the Term except:
(a)
by the mutual agreement of the Parties; or

(b)
pursuant to Section 9.2 or 9.3.


8.4    Replacement of Agreement. Notwithstanding anything to the contrary in
this Agreement, in the event of the early termination of this Agreement pursuant
to Section 8.3 hereof, the Administrator agrees to use its best efforts and
cooperate with the Project Company to facilitate the Project Company entering
into a new agreement with a third party administrator governing administrative
services to be provided to the Project Company on terms substantially similar to
the terms of this Agreement.

ARTICLE 9    

DEFAULT

9.1    Event of Default. Each of the following events shall be an event of
default ("Event of Default") under this Agreement regardless of the pendency of
any bankruptcy, reorganization, receivership, insolvency or other proceeding
which has or might have the effect of preventing such Party from complying with
the terms of this Agreement:
(a)
Failure by a Party hereto to make any payment required to be made hereunder, if
such failure shall continue for twenty (20) days after written notice thereof
has been given to the non-paying Party; or

(b)
If there shall occur (i) any failure by the Administrator to comply in any
material respect with any term, provision or covenant of this Agreement (other
than a failure addressed by another paragraph of this Section 9.1), or (ii) a
gross dereliction by the Administrator of its duties under this Agreement, and
such failure or act described



19
DM_US 163650811-8.107145.0012

--------------------------------------------------------------------------------





in clause (i) or (ii) continues for thirty (30) days after receipt by the
Administrator of written notice of such breach; or
(c)
Failure by the Project Company to comply in any material respect with any term,
provision or covenant of this Agreement (other than a failure addressed by
another paragraph of this Section 9.1), and such failure continues for thirty
(30) days after receipt by the Project Company of written notice of such breach.


9.2    Bankruptcy. Subject to the rights or remedies it may have, any Party
shall have the right to terminate this Agreement, effective immediately, if, at
any time, any other Party (or, in the case of the Administrator, any Person that
Controls the Administrator) shall file a voluntary petition in bankruptcy, or
shall be adjudicated bankrupt or insolvent, or shall file any petition or answer
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute or law
relating to bankruptcy, insolvency, or other relief for debtors, whether federal
or state, or shall seek, consent to, or acquiesce in the appointment of any
trustee, receiver, conservator or liquidator of such Party or of all or any
substantial part of its properties, or a court of competent jurisdiction shall
enter an order, judgment or decree approving a petition filed against such Party
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute or law
relating to bankruptcy, insolvency or other relief for debtors, whether federal
or state, and such Party shall consent to or acquiesce in the entry of such
order, judgment or decree, or the same shall remain unvacated and unstayed for
an aggregate of sixty (60) days from the date or entry thereof, or any trustee,
receiver, conservator or liquidator of such Party or of all or any substantial
part of its properties shall be appointed without the consent of or acquiescence
of such Party and such appointment shall remain unvacated and unstayed for an
aggregate of sixty (60) days. The terms "acquiesce" and "acquiescence", as used
herein, include, but are not limited to, the failure to file a petition or
motion to vacate or discharge any order, judgment or decree providing for such
appointment within the time specified by law.

9.3    Remedies. If an Event of Default occurs and is continuing hereunder, then
this Agreement may be terminated immediately by the non-defaulting Party,
without obligation to or recourse by the defaulting Party; provided, however,
that nonpayment by the Project Company shall not result in termination of this
Agreement by the Administrator and the Administrator shall continue performing
hereunder. If a termination pursuant to Section 9.2 or this Section 9.3 occurs,
the terminating Party shall have all rights and remedies allowed at law or in
equity, subject however, to the specific limitations of liability set forth in
Article 10 and the proviso set forth in the immediately preceding sentence.

ARTICLE 10    

INDEMNIFICATION AND LIMITATION OF DAMAGES

10.1    Indemnification.
(a)
To the extent not prohibited by law, subject to the specific limitations of
liability set forth in this Article 10, the Project Company shall indemnify and
hold harmless the



20
DM_US 163650811-8.107145.0012

--------------------------------------------------------------------------------





Administrator, its officers, directors, employees, and Affiliates, from and
against all losses, claims, demands, damages, costs, expenses of any nature
(including, but not limited to, reasonable attorneys' fees and disbursements) or
liabilities (or actions, suits or proceedings including any inquiry or
investigation or claims in respect thereof), judgments, fines, settlements and
other amounts arising from any and all claims, demands, actions, suits or
proceedings, whether civil, criminal, administrative, arbitral or investigative
(collectively, "Losses") which are being incurred in its capacity as the
Administrator and are resulting from or arising out of the Administrator's
performance of its obligations hereunder with respect to the Project Company;
provided, however, that the Administrator shall not have the right to be so
indemnified for Losses arising out of or relating to the negligence or willful
misconduct of the Administrator or any of its officers, directors, employees,
Affiliates or subcontractors, or a breach of its or their obligations under this
Agreement (for the purposes of this Section 10.1(a), the Administrator shall not
be deemed to be an "Affiliate" of the Project Company).
(b)
To the extent not prohibited by law, subject to the specific limitations of
liability set forth in this Article 10, the Administrator shall indemnify and
hold harmless the Project Company, its officers, directors, employees and
Affiliates from and against all Losses resulting from or arising out of the
Administrator's performance of any of its obligations hereunder or the
Administrator's negligence or willful misconduct in the performance of such
obligations; provided, however, that the Project Company shall not have the
right to be so indemnified for Losses arising out of or relating to the gross
negligence or willful misconduct of the Project Company or a material breach of
the Project Company's obligations under this Agreement unless such gross
negligence, willful misconduct or material breach is as a result of any actions
or omissions of the Administrator or any of its officers, directors, employees,
Affiliates or subcontractors (for the purposes of this Section 10.1(b), the
Administrator shall not be deemed to be an "Affiliate" of the Project Company).

(c)
Each Party hereby agrees that any claim for damages against the other Party
under this Article 10 shall be reduced to the extent of any related insurance
proceeds actually received by such claiming Party.


10.2    Exclusion of Consequential Damages. Except as to damages that are the
result of gross negligence, fraud or willful misconduct of the Administrator or
any action or inaction by Administrator in its performance of its obligations
hereunder that results in loss of QFCP-RC Tariff service, neither the
Administrator, in such capacity, nor the Project Company, nor any of their
officers, members, employees or Affiliates shall be liable under this Agreement
for punitive, consequential, special, indirect or exemplary damages of any
nature including, but not limited to, damages for lost profits or revenues or
the loss or use of such profits or revenues, loss by reason of plant shutdown or
inability to operate at rated capacity, increased operating expenses of plant or
equipment, increased costs of purchasing or providing equipment, materials,
labor, services, costs of replacement power or capital, debt service fees or
penalties, inventory or use charges, damages to reputation, damages for lost
opportunities, or claims of any of the customers, members


21
DM_US 163650811-8.107145.0012

--------------------------------------------------------------------------------





or affiliates of the Project Company, regardless of whether said claim is based
upon contract, warranty, tort (including negligence and strict liability) or
other theory of law.

10.3    Aggregate Liability. The aggregate liability of either Party under this
Agreement shall be limited to the amount of Administration Fees actually paid to
the Administrator; provided that such limitation of liability shall not apply to
any liability that is the result of the applicable Party’s gross negligence,
fraud or willful misconduct or (as to the Administrator) any action or inaction
by Administrator in its performance of its obligations hereunder that results in
loss of QFCP-RC Tariff service.

10.4    [Reserved].

10.5    Insurance. At all times during the Term without cost to the Project
Company, the Administrator shall maintain in force the following insurance,
which insurance shall not be subject to cancellation, termination or other
material adverse changes unless the insurer delivers to the Project Company
written notice of the cancellation, termination or change at least thirty (30)
days in advance of the effective date of the cancellation, termination or
material adverse change:
(a)
Worker's Compensation Insurance as required by the laws of the state where the
Administrator’s facilities are located;

(b)
Employer's liability insurance with limits not less than One Million Dollars
($1,000,000); and

(c)
Commercial General Liability Insurance, including bodily injury and property
damage liability including premises operations, contractual liability
endorsements, products liability and completed operations with limits not less
than Five Million Dollars ($5,000,000).

The Administrator shall cause the Project Company (and such additional parties
as the Project Company may designate in writing) to be named as additional
insured(s) of the foregoing insurance policies all of which must be written as a
primary policy, not contributing to or in excess of any policies carried by the
Project Company, and each of the above policies shall contain a waiver of
subrogation endorsement, in form and substance reasonably satisfactory to the
Project Company, in favor of the Project Company.

ARTICLE 11    

REPRESENTATIONS AND WARRANTIES

11.1    Representations and Warranties. Each Party hereto represents and
warrants, as of the date hereof, as follows:
(a)
it is a limited liability company or a corporation, as applicable, duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its formation;

(b)
it has taken all necessary action to authorize the execution and delivery of
this Agreement and the performance of its obligations hereunder;



22
DM_US 163650811-8.107145.0012

--------------------------------------------------------------------------------





(c)
this Agreement constitutes its legal, valid and binding obligation enforceable
against it in accordance with its terms except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors' rights and the enforcement of debtors'
obligations generally, and (ii) general principles of equity, regardless of
whether enforcement is pursuant to a proceeding in equity or at law;

(d)
the execution, delivery and performance of this Agreement do not violate (i) its
constituent documents, (ii) any contract to which it is a party or to which any
of its properties are subject, or (iii) any law, rule, regulation, order, writ,
judgment, injunction, decree or determination to which it is subject or by which
its properties are bound;

(e)
no consent, authorization, approval or other action by, and no notice to or
filing with, any governmental authority or any other Person is required for the
due execution, delivery or performance of, or its ability to perform its
obligations under, this Agreement by such Party; and

(f)
there is no action, suit or proceeding at law or in equity or by or before any
governmental authority, arbitral tribunal or other body now pending or
threatened against or affecting it or its property, which would reasonably be
expected to have a material adverse effect on the transactions contemplated by
this Agreement.


ARTICLE 12    

MISCELLANEOUS

12.1    Assignment.
(a)
The Administrator may not assign its rights and obligations under this Agreement
to any third party unless the prior written consent of the Project Company has
been obtained; provided, that the Administrator shall be entitled to subcontract
any of its obligations under this Agreement without consent or to assign its
obligations under this Agreement to an Affiliate under common ownership with the
Administrator, provided further that such assignment shall not excuse the
Administrator from the obligation to competently perform any assigned
obligations or any of its other obligations under the Agreement.

(b)
The Project Company may not assign its rights and obligations under this
Agreement to any third party without the prior written consent of the
Administrator.


12.2    Authorization. Notwithstanding anything to the contrary in this
Agreement (including in Article 10), the Administrator shall not be obligated
to, and shall not (t) create any obligation or make any representation on behalf
of the Project Company, (u) take any non-routine actions on behalf of the
Project Company that are not expressly provided for in this Agreement, (v) take
any other action that the Project Company directs the Administrator not to take
on its behalf, (w) take any action that would in and of itself constitute or
result in a violation or breach of the


23
DM_US 163650811-8.107145.0012

--------------------------------------------------------------------------------





covenants, agreements, or obligations of the Project Company under any document
or agreement, (x) execute any document, agreement, or instrument in the name of
the Project Company, (y) have possession of any assets of the Project Company,
or (z) dispose of any assets of the Project Company, whether by sale, pledge, or
otherwise.

12.3    Governing Law; Jurisdiction and Venue. THIS AGREEMENT SHALL BE GOVERNED
BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW). THE PARTIES HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT IN NEW YORK COUNTY, NEW YORK WITH
RESPECT TO ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY ACTION, SUIT OR PROCEEDING RELATING TO A DISPUTE AND FOR ANY COUNTERCLAIM
WITH RESPECT THERETO.

12.4    Independent Contractor. Nothing contained in this Agreement and no
action taken by any Party to this Agreement shall be (a) deemed to constitute
any Party or any of such Party’s employees, agents or representatives to be an
employee, agent or representative of the other Party hereto; (b) deemed to
create any company, partnership, joint venture, association or syndicate among
or between the Parties; or (c) deemed to confer on any Party any expressed or
implied right, power or authority to enter into any agreement or commitment,
express or implied, or to incur any obligation or liability on behalf of the
other Party.

12.5    Notice. All notices, requests, consents, demands and other
communications (collectively "notices") required or permitted to be given under
this Agreement shall be in writing signed by the Party giving such notice and
shall be given to the other Party at its address or fax number set forth in this
Section 12.5 or at such other address or fax number as such Party may hereafter
specify by notice to the other Party and shall be either delivered personally or
sent by fax or registered or certified mail, return receipt requested, postage
prepaid, or by a nationally recognized overnight courier service. A notice shall
be deemed to have been given (a) when successfully transmitted if given by fax
or by electronic mail or (b) when delivered, if given by any other means.
Notices shall be sent to the following addresses:


24
DM_US 163650811-8.107145.0012

--------------------------------------------------------------------------------





To the Administrator:
Bloom Energy Corporation
4353 N. 1st Street
San Jose, CA 95134
Attn: Scott Reynolds
Telephone: (408) [*]
Fax: (408) [*]
Email: [*]
 
To the Project Company:
Diamond State Generation Partners, LLC
4353 N. 1st Street
San Jose, CA 95134
Attn: Vice President


with a copy to:


SP Diamond State Class B Holdings, LLC
c/o Southern Power Company
30 Ivan Allen Jr. Blvd., NW
Bin SC 1108
Atlanta, GA 30308
Attention: Adam Houston, Assistant Comptroller
E-mail: [*]
Telephone: (404) [*]

and:
all of the Members (as defined in the Project Company LLC Agreement), at their
respective addresses as set forth in the Project Company LLC Agreement.

12.6    Usage. This Agreement shall be governed by the following rules of usage:
(a)
a reference in this Agreement to a Person includes, unless the context otherwise
requires, such Person's permitted assignees; (b) a reference in this Agreement
to a law, license, or permit includes any amendment, modification or replacement
to such law, license or permit;

(a)
accounting terms used in this Agreement shall have the meanings assigned to them
by GAAP; (d) a reference in this Agreement to an article, section, exhibit,
schedule or appendix is to an article, section, exhibit, schedule or appendix of
this Agreement unless otherwise stated;

(b)
a reference in this Agreement to any document, instrument or agreement shall be
deemed to include all appendices, exhibits, schedules and other attachments
thereto and all documents, instruments or agreements issued or executed in
substitution



25
DM_US 163650811-8.107145.0012

--------------------------------------------------------------------------------





thereof, and shall mean such document, instrument or agreement, or replacement
thereof, as amended, modified and supplemented from time to time in accordance
with its terms and as the same is in effect at any given time;
(c)
unless otherwise specified, the words "hereof," "herein" and "hereunder" and
words or similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement; and

(d)
the words "include" and "including" and words of similar import used in this
Agreement are not limiting and shall be construed to be followed by the words
"without limitation", whether or not they are in fact followed by such words.


12.7    Entire Agreement. This Agreement (including all appendices and exhibits
thereto) constitutes the entire agreement and understanding of the Parties with
respect to the subject matter hereof and supersedes all prior written and oral
agreements and understandings with respect to such subject matter.

12.8    Amendment. Neither this Agreement nor any of the terms hereof may be
terminated, amended, supplemented, waived or modified orally, but only by a
document in writing signed by all Parties. To the extent that this Agreement
must be modified in order to maintain service under the Tariffs, the Parties
shall exercise their best efforts to amend the Agreement to continue such
service.

12.9    Confidential Information. Except as required by applicable law, no Party
hereto shall, without the prior written consent of the other Party hereto,
disclose the terms of this Agreement and all information it has obtained or
obtains from the other Party in connection with this Agreement concerning the
Administrator and the Project Company and their respective assets, business,
operations or prospects (the “Confidential Information”), including all
materials and information furnished by the Administrator in performance of this
Agreement, regardless of form conveyed or whether financial or technical in
nature, including any trade secrets and proprietary know how and Software (as
defined in the MOMA) whether such information bears a marking indicating that
they are proprietary or confidential or not, to any third parties, other than to
consultants, attorneys, lenders, prospective lenders, investors, prospective
investors or to employees all of whom are reasonably believed to need the
information to assist such disclosing Party with the exercise or performance of
any rights and obligations provided to, or imposed upon, such Party in the
document provided (it being agreed and understood that all such third parties to
whom Confidential Information is disclosed by the disclosing Party shall be
informed by the disclosing Party of the confidential nature of the Confidential
Information prior to any disclosure); provided, however, that Confidential
Information shall not include (a) the fact that the Parties have entered into
this Agreement, (b) the nature of the transactions contemplated by this
Agreement, (c) the Project Company’s capital expenditures or financing plans
related to the transactions contemplated by this Agreement, or (d) information
that (i) is or becomes generally available to the public other than as a result
of any fault, act or omission by a Party or any of its Representatives (as
defined in the MOMA), (ii) is or becomes available to a Party or any of its
Representatives (as defined in the MOMA) on a non-confidential basis from a
source other than the other Party or its Representatives (as defined in the
MOMA), provided that such source was not and is not bound by any contractual,


26
DM_US 163650811-8.107145.0012

--------------------------------------------------------------------------------





legal or fiduciary obligation of confidentiality with respect to such
information or (iii) was or is independently developed or conceived by a Party
or its Representatives (as defined in the MOMA) without use of or reliance upon
the Confidential Information of the other Party, as evidenced by sufficient
written record. Each Party shall take all reasonable, necessary and appropriate
measures to keep the Confidential Information confidential. In the event that a
Party is legally requested or required to disclose any Confidential Information,
such Party shall, to the extent practicable without violation of applicable
legal requirements, promptly notify the other Party of such requests or
requirement prior to disclosure so that the other Party may, at its expense,
seek an appropriate protective order and/or waive compliance with the terms of
this Agreement. Confidential Information may be disclosed on the same terms and
conditions as set forth in Section 9.3 of the MOMA.

12.10    Third Party Beneficiaries. Except as otherwise expressly stated herein,
this Agreement is intended to be solely for the benefit of the Parties hereto
and their permitted assignees and is not intended to and shall not confer any
rights or benefits to the general public or any other third party not a
signatory thereto; provided, however, that the Members of the Project Company
are intended beneficiaries of this Agreement with direct rights to enforce the
provisions hereof (subject to all the limitations hereof applicable to the
Project Company, including Article 9 and Article 10 hereof).

12.11    Discharge of Obligations. With respect to any duties or obligations
discharged hereunder by the Administrator, the Administrator may discharge such
duties or obligations through the personnel of an Affiliate of the
Administrator; provided that, notwithstanding the foregoing, the Administrator
shall remain fully liable hereunder for such discharged duties and obligations.

12.12    Severability. Any provision of this Agreement that shall be held to be
invalid or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
invalidating the remaining provisions hereof and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The Parties shall
negotiate in good faith a replacement provision or provisions that are valid and
enforceable and that as closely as possible correspond to the spirit and purpose
of the invalid or unenforceable provisions and this Agreement as a whole.

12.13    Binding Effect. The terms of this Agreement shall be binding upon, and
inure to the benefit of, the Parties hereto and their successors and permitted
assigns.

12.14    Right of Offset. The Project Company at its sole respective option is
hereby authorized to setoff any amounts owed to the Project Company under this
Agreement against any amounts owed by the Project Company to the Administrator
under this Agreement. The rights provided by this paragraph are in addition to
and not in limitation of any other right or remedy (including any right to
set-off, counterclaim, or otherwise withhold payment) to which the Project
Company may be entitled (whether by operation of law, contract, or otherwise).

12.15    No Liens. To the extent that the Administrator has actual knowledge
that any of its subcontractors has placed any Lien on a Facility or a Site, then
the Administrator shall promptly


27
DM_US 163650811-8.107145.0012

--------------------------------------------------------------------------------





cause such Liens to be removed or bonded over in a manner reasonably
satisfactory to the Project Company.

12.16    No Modification or Alteration of MOMA or Project Company LLC Agreement.
Notwithstanding the foregoing and for the avoidance of doubt, (a) nothing in
this Agreement shall affect or modify the rights or obligations of the Operator
or the Owner under the MOMA or the rights and obligations of the Members under
the Project Company LLC Agreement, and (b) any Service that is also a required
service or deliverable of Operator under the MOMA or either of the Members in
its capacity as a member of the Project Company LLC Agreement shall be governed
by and deemed performed or delivered under the MOMA or the Project Company LLC
Agreement, as applicable, and not this Agreement.
[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]






28
DM_US 163650811-8.107145.0012

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have executed or caused to be executed,
this Second Amended and Restated Administrative Services Agreement on the date
first set forth above.
BLOOM ENERGY CORPORATION,
 
a Delaware corporation
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
Title:
 







[Signature Page to Second Amended and Restated Administrative Services
Agreement]
DM_US 163650811-8.107145.0012

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have executed or caused to be executed,
this Second Amended and Restated Administrative Services Agreement on the date
first set forth above.
DIAMOND STATE GENERATION PARTNERS, LLC,
a Delaware limited liability company.
 


By: Diamond State Generation Holdings, LLC
Its: Manager
 
 
 
 
 
By:
 
 
 
 
Name:
 
Title:
 









[Signature Page to Second Amended and Restated Administrative Services
Agreement]
DM_US 163650811-8.107145.0012

--------------------------------------------------------------------------------






Schedule 2.1(d)
Material Contracts
Phase 1 CapEx Agreement
Phase 2 CapEx Agreement
MOMA
Interconnection Agreements
Gas Supply Agreements (as defined in the MOMA)
Site Leases (as defined in the MOMA)
Energy Management Services Agreement between the Project Company and White Pine
Energy Consulting, LLC dated March 2, 2012








DM_US 163650811-8.107145.0012